Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Page 3, on lines 2-3, contains the clause “since the position information of the cameras having taken the video in the three-dimensional space,” which is not grammatically correct, contributes no additional important information, and serves only to create confusion over what the prior part of the sentence is describing.
Page 12, on lines 11-16, contains the sentence  “A trajectory calculation device of an embodiment is a device calculating a trajectory of a target moving body in the three-dimensional space, image data of which is taken by two cameras selected from a plurality of cameras that are non-synchronized each other and installed in different positions, using the image data,” which is redundant and nonsensical.

Appropriate correction is required. Please proofread translated foreign patent documents for intelligibility before submitting them for examination.

Claim Objections
Claims 1, 3, 4, 5, 8, 9, and 10 are objected to because of the following informalities: 
Claim 1 contains an excessive number of conjunctions and prepositions which, along with very limited punctuation, make it difficult to determine what information is actually being used to determine the three-dimensional plane and the three-dimensional trajectory. As a result, there are many possible combinations of points/positions which could be construed as part of the calculation process, when in fact they may not be a part of it.  The same is true of Claim 9.
Claims 3, 4, 5, and 8 use the term “vertical” in the context of “vertical to a moving direction of the target moving body.” The word “vertical,” by definition, implies relation to the ground, not to any other object. This terminology invites the misinterpretation that the cameras are pointed either straight up in the air or straight down at the ground. To achieve the intended meaning, a word such as “orthogonal” or “normal” or “perpendicular” should be used instead.
Claim 10 is supposed to be a single complete, grammatically-correct sentence but does not contain a predicate. It may be intended to say “the three-dimensional calculation unit is capable of calculating… .” A predicate clause could also be added at the end of the sentence.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 2, 6, 7, 9, and 11 recite limitations that use words like “means” (or “Step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):
Claims 1 and 9 recite the limitation “A trajectory calculation device for…” [Line 3 on page 50, Line 11 on page 54]
Claims 1 and 9 recite the limitation “A two-dimensional position calculation unit capable of…” [Line 8 on page 50; Line 17 on page 54]
Claims 1 and 9 recite the limitation “An existence plane calculation unit capable of…” [Line 12 on page 50; Line 22 on page 54].
Claims 1 and 9 recite the limitation “A three-dimensional trajectory calculation unit capable of…” [Line 12 on page 50; Line 8 on page 55].
Claims 2 and 11 recite the limitation “A camera information calculation unit capable of…” [Line 12 on page 51; Line 7 on page 56].
Claim 6 recites the limitation “A trajectory calculation method of…” [Line 12 on page 52].
Claim 6 recites the limitation “a two-dimensional position calculation step of…” [Line 17 on page 52].
Claim 6 recites the limitation “an existence plan calculation step of…” [Line 21 on page 52].
Claim 6 recites the limitation “a three-dimensional trajectory calculation step of…” [Line 7 on page 53].
Claim 7 recites the limitation “a camera information calculation step of…” [Line 21 on page 53].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof/
After a careful analysis, as disclosed above, and review of the specification, the limitations listed above are interpreted as follows:
“Trajectory calculation device” is a computer (Fig. 1, #1. Described starting in Line 11 on page 13: A moving body detecting device 1 is configured to be a computer including physically a central processing unit (CPU) 201, an input device 202, an output device 203, a main memory (RAM/ROM) 204, and an15 auxiliary memory 205 as shown in Fig. 2. 
Each function of the trajectory calculation device 1 is realized by making the input device 202 and the output device 203 operate under the control of the central processing unit (CPU) 201 and the main memory (RAM/ROM) 204 and the auxiliary20 memory 205 read and write data by making the central processing unit (CPU) 201, the main memory (RAM/ROM) 204, and so on read a program to cause the computer to work to calculate a trajectory of a target moving body from images in an image frame. .)
“Two-dimensional position calculation unit” (Fig. 1, #101. It is made clear on page 13 that the units must each be a part of the computer constituting the device 1; further, it is stated on page 45 that they must be part of a processing module. However, it is not made clear what structure(s) constitute(s) these units, i.e., whether the units are implemented with processors, whether they all share a processor, or if each unit has its own processor.)
“Existence plane calculation unit” (Fig. 1, #102. It is made clear on page 13 that the units must each be a part of the computer constituting the device 1; further, it is stated on page 45 that they must be part of a processing module. However, it is not made clear what structure(s) constitute(s) these units, i.e., whether the units are implemented with processors, whether they all share a processor, or if each unit has its own processor.)
“Three-dimensional trajectory calculation unit” (Fig. 1, #103. It is made clear on page 13 that the units must each be a part of the computer constituting the device 1; further, it is stated on page 45 that they must be part of a processing module. However, it is not made clear what structure(s) constitute(s) these units, i.e., whether the units are implemented with processors, whether they all share a processor, or if each unit has its own processor.)
“Camera information calculation unit” (Fig. 1, #104. It is made clear on page 13 that the units must each be a part of the computer constituting the device 1; further, it is stated on page 45 that they must be part of a processing module. However, it is not made clear what structure(s) constitute(s) these units, i.e., whether the units are implemented with processors, whether they all share a processor, or if each unit has its own processor.)
“Trajectory calculation method” (The method of calculation is described on page 34, starting at Line 6: The three- dimensional trajectory calculation process (S303) is a process in which the trajectory of the target moving body in the three- dimensional space is calculated from the intersection point at10 which the straight line connecting the three-dimensional positions of the target moving body in the image frames taken by the second camera and the optical center point of the lens of the second camera, from the two-dimensional positions of the target moving body calculated in the two-dimensional position15 calculation process (S301) taken by the second camera and the position coordinates and orientation of the second camera in the three-dimensional space. )
“Two-dimensional position calculation step” (Fig. 11, #S301. A “two-dimensional position calculation module” is included in the processor module described on pages 45-46.)
“Existence plane calculation step” (Fig. 11, #S302. An “existence plane calculation module” is included in the processor module described on pages 45-46.)
“Three-dimensional trajectory calculation step” (Fig. 11, #S303. A “three-dimensional trajectory calculation module” is included in the processor module described on pages 45-46.)
“Camera information calculation step” (Fig. 11, #S1101. Described in lines 13-21 on page 40: Since the position coordinates and orientation of the camera in the three-dimensional space in the three-dimensional15 coordinate system are not given beforehand, in the camera position calculation process (S1102), the position coordinates and orientation of the camera in the three-dimensional space in the three-dimensional coordinate system are calculated from a plurality of reference points having fixed coordinates in the20 three-dimensional space existing in the image data in the image frame. Here, it is assumed that the focal length d is known. The reference points are the bases on a baseball field.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1, 2, 9, and 11 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure(s) performed the claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. All of their dependent claims are therefore rejected under 35 U.S.C. 112(b) as well.
Claims 1 and 9 recite the limitation “Two-dimensional position calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 1 and 9 recite the limitation “Existence plane calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 1 and 9 recite the limitation “Three-dimensional trajectory calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 2 and 11 recite the limitation “Camera information calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 2-5 are all dependent on Claim 1, and thus are also rejected under 35 U.S.C. 112(b)
Claims 10-11 are dependent on Claim 9, and thus are also rejected under 35 U.S.C. 112(b)

Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the camera information calculation unit selects a camera … as the second camera,” whereas Claim 3 (on which Claim 5 depends) recites “wherein the camera information calculation unit selects two cameras … as the first camera and the second camera.” It is unclear if Claim 5 is further defining which is the second camera or if this is a different camera from those identified in Claim 3.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 9 , and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed. As described above, the disclosure does not provide adequate structure to perform the claimed functions of the recited limitations in Claims 1 and 2.
Claims 1 and 9 recite the limitation “Two-dimensional position calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 1 and 9 recite the limitation “Existence plane calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 1 and 9 recite the limitation “Three-dimensional trajectory calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 2 and 11 recite the limitation “Camera information calculation unit,” but the specification does not make clear what structure constitutes this unit, i.e., whether the unit is implemented with a processor, whether it shares a processor with other units, or if each unit has its own processor.
Claims 2- 5 are dependent on Claim 1, and thus are also rejected under 35 U.S.C. 112(a).
Claim 10-11 are dependent on Claim 9, and thus are also rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White and Alt (US 20080219509 A1), hereinafter referenced as White.
Regarding Claim 1 and Claim 9’s limitation “A trajectory calculation device for calculating a trajectory of a target moving body, image data of which are taken by two cameras selected from a plurality of cameras that are mutually non-synchronized and installed in different positions,” White teaches a device for tracking an object in which the path and/or position of an object is tracked using two or more cameras which run asynchronously so there is need to provide a common timing signal to each camera. (Fig. 1, #120 called “Camera A”, and #130 called “Camera B”. See paragraphs [0025]-[0033].) White also anticipates the application of such a device for tracking “the position of a game object at a sports event.”
 “a two-dimensional position calculation unit capable of detecting the target moving body from image data in an image 10frame taken by each camera and calculating a two-dimensional position of the target moving body in the image frame,” White teaches a technique for detecting an object and determining its instantaneous position based on lines of position from three or more images. (See Fig. 11 and paragraph [0064])
 “an existence plane calculation unit capable of calculating a three-dimensional plane constituted by connecting three- dimensional positions of the target moving body in consecutive image frames taken by a first camera and an optical center point of a lens of the first camera as an existence plane from a two- dimensional position of the target moving body taken by the first camera and calculated by the two-dimensional position calculation unit and position coordinates and orientation of the first camera in a three-dimensional space,” White teaches that the path of the object (Fig. 11, line 200) is indicated in a wx-wy plane (See Fig. 11 and paragraph [0065]). 
 “a three-dimensional trajectory calculation unit capable of calculating a trajectory of the target moving body in the three- dimensional space from  an intersection point of a straight line connecting an optical center point of a lens of a second camera and a three-dimensional position of the target moving body in an image frame taken by a second camera, which intersects an existence plane calculated by the existence plane calculation unit at the intersection point, and from a two-dimensional position of the target moving body taken by the second camera and calculated by a two-dimensional position calculation unit and position coordinates and orientation of the second camera in the three-dimensional space,” White teaches an identical algorithm, including a straight line connecting an optical center point of a lens of a second camera (Line 1132 in Fig. 11), a three-dimensional position of the target moving body in an image frame taken by the second camera (Point t_B0 in Fig. 11), an intersection point (Point t_B0 in Fig. 11), and a calculated two-dimensional position (Point 1110 in Fig. 11).
Regarding Claim 9, which contains all the same limitations as Claim 1 but utilizes video data from the two cameras instead of image data, White also teaches the use of either captured images (Paragraph [0004]) or captured video (Paragraph [0030]) to determine the path of an object.

Regarding Claim 2’s limitation “The trajectory calculation device according to claim 1, comprising: a camera information calculation unit capable of calculating position coordinates and orientation of the cameras taking the image data in the three-dimensional space from a 15plurality of reference points having fixed coordinates in the three-dimensional space and existing in image data of an image frame,” White teaches a free space coordinate system that uses fixed reference points, such as an edge of home plate, to describe the path of the moving object. (Fig. 1, #116; also see paragraphs [0026] and [0036]).
Regarding Claims 6 and 7, these claims respectively contain all the same limitations as Claims 1 and 2, but direct them to a method as opposed to a device. White teaches a method for using a system (Paragraphs [0003]-[0007]) that has been shown to perform identical functions to the system which is claimed, and by extension the method of using the system is also the same as that which is claimed.
Regarding Claim 10’s limitation, “the trajectory calculation device according to claim 9, wherein the three-dimensional trajectory calculation unit 55 / 57capable of obtaining the trajectory of the target moving body in the three-dimensional space by connecting the three-dimensional position coordinates of the target moving body in the first and second video data,” White teaches an identical algorithm, including a straight line connecting an optical center point of a lens of a second camera (Line 1132 in Fig. 11), a three-dimensional position of the target moving body in an image frame taken by the second camera (Point t_B0 in Fig. 11), an intersection point (Point t_B0 in Fig. 11), and a calculated two-dimensional position (Point 1110 in Fig. 11).
Regarding Claim 11, which contains all the same limitations as Claim 2 but utilizes the orientation and position of the camera lenses’ optical center points as opposed to the cameras themselves, White’s teachings of the world coordinate system and fixed reference points within it are still relevant for rejection. It follows logically that if the orientation and position of the cameras are known, then the orientations and positions of the cameras’ lenses’ optical center points are known in the reference frame as well, as are any other points in the cameras’ fields of view. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over White and Alt (US 20080219509 A1), hereinafter referenced as White, in view of Lablans (US 20140267775 A1), hereinafter referenced as Lablans.

Regarding Claim 3’s limitation “The trajectory calculation device according to claim 2, wherein the camera information calculation unit selects two cameras, respective optical axes of which are closest to vertical, from the plurality of cameras installed in different positions as the first camera and the second camera,” White teaches that multiple cameras are used to determine the position and trajectory of the moving object (Fig. 1, #120 called “Camera A”, and #130 called “Camera B”. See paragraphs [0025]-[0033]), but fails to teach a method that determines which cameras are most suitable for object tracking. 
However, Lablans teaches a processor that calculates which camera is most likely to be able to track the moving object along its estimated path, and then selects that camera as one of the active cameras. (Fig. 8 and  paragraph [0100] – Lablans discloses “Based on the estimated trajectory, assume it is trajectory 806, the processor in 801 calculates that camera 804 is the most likely able to track 820 along 806 and a message is sent to 804 to alert that it will become one of the active cameras.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lablans’ camera selection process into White’s system with the motivation of improving the object tracking by automatically selecting the cameras that are best able to track the moving object.
	Regarding Claim 4’s limitation “The trajectory calculation device according to claim 2, wherein the camera information calculation unit selects a camera, an optical axes of which is closest to vertical to a moving direction of the target moving body, as the second camera,” White teaches that multiple cameras are used to determine the position and trajectory of the moving object (Fig. 1, #120 called “Camera A”, and #130 called “Camera B”. See paragraphs [0025]-[0033]), but fails to teach a method that determines which cameras are most suitable for object tracking.
However, Lablans teaches a processor that calculates which camera is most likely to be able to track the moving object along its estimated path, and then selects that camera as one of the active cameras. (Fig. 8 and  paragraph [0100] – Lablans discloses “Based on the estimated trajectory, assume it is trajectory 806, the processor in 801 calculates that camera 804 is the most likely able to track 820 along 806 and a message is sent to 804 to alert that it will become one of the active cameras.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lablans’ camera selection process into White’s system with the motivation of improving the object tracking by automatically selecting the cameras that are best able to track the moving object.
Regarding Claim 5’s limitation “The trajectory calculation device according to claim 3, wherein the camera information calculation unit selects a camera, an optical axes of which is closest to vertical to a moving direction of the target moving body as the second camera,” White teaches that multiple cameras are used to determine the position and trajectory of the moving object (Fig. 1, #120 called “Camera A”, and #130 called “Camera B”. See paragraphs [0025]-[0033]), but fails to teach a method that determines which cameras are most suitable for object tracking.
However, Lablans teaches a processor that calculates which camera is most likely to be able to track the moving object along its estimated path, and then selects that camera as one of the active cameras. (Fig. 8 and  paragraph [0100] – Lablans discloses “Based on the estimated trajectory, assume it is trajectory 806, the processor in 801 calculates that camera 804 is the most likely able to track 820 along 806 and a message is sent to 804 to alert that it will become one of the active cameras.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lablans’ camera selection process into White’s system with the motivation of improving the object tracking by automatically selecting the cameras that are best able to track the moving object.
	Claim 8 contains all the same limitations as Claim 4, but directs them to a method as opposed to a device. Since White and Lablans both teach methods of using the systems they disclose, it can reasonably be concluded that these references anticipate the method of using the identical claimed system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thornbrue et al, (US 20190147219 A1) - A method that estimates the 3D trajectory of a projectile, such as a golf ball or baseball, by analyzing a sequence of images from a single-lens, 2D camera. Image analysis may be used to locate the projectile in the camera images, using motion detection and filters for the projectile's expected size and shape. A physics model may be used to calculate the projectile's trajectory as a function of its initial position and velocity (for example, just after impact with a golf club or bat). …
Tong et al (US 20210281887 A1) - Methods, systems and apparatuses may provide for technology that identifies a player captured in a multi-camera video feed of a game that involves the identified player and estimates a first field of view from the perspective of the identified player for a selected from of the multi-camera video feed. Additionally, the technology automatically generates, based on the first field of view, a camera path for a replay of the selected frame from the perspective of the identified player. In one example, the technology also determines a trajectory of a projectile captured in the multi-camera video feed, estimates, based on the trajectory, a second field of view from the perspective of the projectile, and automatically generates, based on the second field of view, a replay of one or more selected frames of the multi-camera video feed from the perspective of the projectile.
Smith and Singh (US 20200279503 A1) - Predicted feedback for improved motor training is advanced by detecting a trajectory and velocity of an object launched from a launch point by a human via a plurality of time-sequenced images from a plurality of cameras positioned at different angles relative to the launched object. From the images, an extrapolated pathway of the object toward a target is projected; and an evaluation is made as to whether the object, when following the extrapolated pathway, is projected to land within or pass through the target.
Olmstead (US 20210268659 A1) - Mobile apparatus (e.g., robotic systems and mobile vehicles) use one or more cameras fixed to the apparatus so that the cameras move when the mobile apparatus moves. The cameras acquire images of the world space in which the apparatus operates, and the images are processed to develop information about objects sharing the world space with the mobile apparatus. This information permits a control system to direct the apparatus to interact with (or avoid) the objects.
Tsizin-Goldman et al (US 20220044423 A1) - A method of ball trajectory tracking, the method comprising computer executable steps of: receiving a plurality of training frames, each one of the training frames showing a trajectory of a ball as a series of one or more elements, using the received training frames, training a first neuronal network to locate a trajectory of a ball in a frame, receiving a second frame, and using the first neuronal network, locating a trajectory of a ball in the second frame, the trajectory being shown in the second frame as a series of images of the ball having the located trajectory.
Chen et al (US 20170213087 A1) - A method includes generating, with a mobile device having a camera, images of a portion of a real space containing an object having a position. The control device tracks the position of the object based at least on the images received from the mobile device. The control device monitors the position of the object for an event conforming to a rule specified at the control device. The event is based on the rule and the position of the object in the real space. The control device, or a client device, generates an indication that the event has been detected by the control device.
Spivak et al (US 20170333777 A1) - Methods and systems for use in automating or assisting umpiring of a baseball or softball game are described herein. A location of a strike zone is determined based on video images of a batter standing next to home plate captured by a camera. Locations of a ball traveling towards the batter, and locations of the bat being held by the batter, are autonomously tracked using computer vision based on video images captured by at least two cameras having different positions. … 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH GREVE whose telephone number is (571)272-4125. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./
Examiner, Art Unit 4163                                                                                                                                                                                                                                                                                                                                                                                                 /AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845